                  Case 2:20-cv-00656-MAT Document 1 Filed 04/30/20 Page 1 of 4



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
7                                        AT SEATTLE
8

9                                                  )       Case No.: 2:20-cv-656
                                                   )
10                                                         COMPLAINT;
     SARAH NAPLIN-RIDLEY,                          )
11
                                                   )       FAIR DEBT COLLECTION PRACTICES
     Plaintiff,                                    )       ACT (15 U.S.C. § 1692a, et seq.);
12                                                 )
             vs.                                   )       DEMAND FOR JURY TRIAL
13                                                 )
14   MIDLAND   FUNDING,   LLC                   AND)
     SUTTELL AND HAMMER, P.S.,                     )
15                                                 )
     Defendants.                                   )
16

17                                         I. INTRODUCTION

18           1.      This is an action for damages brought by a pair of consumers for Defendants’
19
     violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter
20
     “FDCPA”).
21
                                            II. JURISDICTION
22

23           2.      Plaintiff’s claim for violations of the FDCPA arises under 15 U.S.C. § 1692k(d),

24   and therefore involves a “federal question” pursuant to 28 U.S.C. § 1331.
25
                                               III. PARTIES
26
             3.      Plaintiff, Sarah Naplin-Ridley (“Plaintiff”), is a natural person residing in Island
27

28
     County, Washington.

       COMPLAINT                                                          Trigsted Law Group, P.C.
       Case No. 2:20-cv-656                                               5200 SW Meadows Rd, Ste 150
                                                                          Lake Oswego, OR 97035
                                                                          (888) 247-4126 ext. 1

                                                       1
                  Case 2:20-cv-00656-MAT Document 1 Filed 04/30/20 Page 2 of 4



1            4.      Defendant, Midland Funding, LLC (“Defendant Midland”), is a corporation
2
     engaged in the business of collecting debts by use of the mails and telephone. Defendant Midland
3
     regularly attempts to collect debts alleged due another.
4
             5.      Defendant, Suttell and Hammer, P.S. (“Defendant S&H”), is a corporation engaged
5

6    in the business of collecting debts by use of the mails and telephone. Defendant S&H regularly

7    attempts to collect debts alleged due another.
8
                                     IV. FACTUAL ALLEGATIONS
9
             6.      Defendants are each a “debt collector” as defined by the FDCPA, 15 U.S.C.
10

11   § 1692a(6).
12           7.      Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(3).
13
             8.      All activities of Defendants set out herein were undertaken in connection with the
14
     collection of a “debt,” as defined by 15 U.S.C. § 1692a(5).
15

16           9.      Within the last year, Defendants took multiple actions in an attempt to collect a debt

17   from Plaintiff. Defendant’s conduct violated the FDCPA in multiple ways, including the following.
18
             10.     Using unfair or unconscionable means against Plaintiff in connection with an
19
     attempt to collect a debt, including sending a garnishment notice to Plaintiff at an address that both
20
     Defendants knew or should have known was invalid. Defendant Midland verified shortly after the
21

22   garnishment in a telephone call with Plaintiff that the latest address on file for Plaintiff was

23   Plaintiff’s actual address on Marine Dr in Stanwood, WA. Despite this, Defendant S&H, on behalf
24
     of Defendant Midland, sent an important garnishment notice to an older address (§ 1692f)).
25
             11.     As a result of the aforementioned violations, Plaintiff suffered and continues to
26
     suffer injuries to Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and
27

28

       COMPLAINT                                                          Trigsted Law Group, P.C.
       Case No. 2:20-cv-656                                               5200 SW Meadows Rd, Ste 150
                                                                          Lake Oswego, OR 97035
                                                                          (888) 247-4126 ext. 1

                                                       2
                  Case 2:20-cv-00656-MAT Document 1 Filed 04/30/20 Page 3 of 4



1    severe emotional distress.
2
             12.     Defendants intended to cause, by means of the actions detailed above, injuries to
3
     Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and severe emotional
4
     distress.
5

6            13.     Defendants’ actions, detailed above, were undertaken with extraordinary disregard

7    of, or indifference to, known or highly probable risks to purported debtors.
8
             14.     To the extent Defendant’s actions, detailed above, were carried out by an employee
9
     of Defendant, that employee was acting within the scope of his or her employment.
10

11
                   COUNT I: VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT

12           15.     Plaintiff reincorporates by reference all of the preceding paragraphs.
13           16.     The preceding paragraphs state a prima facie case for Plaintiff and against
14
     Defendants for violations of the FDCPA.
15
                                          PRAYER FOR RELIEF
16

17           WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

18   Defendants for the following:
19
             A.      Declaratory judgment that Defendants’ conduct violated the FDCPA;
20
             B.      Actual damages pursuant to 15 U.S.C. 1692k;
21
             C.      Statutory damages pursuant to 15 U.S.C. § 1692k;
22

23           D.      Costs, disbursements and reasonable attorney’s fees for all successful claims, and

24   any unsuccessful claims arising out of the same transaction or occurrence as the successful claims,
25
     pursuant to 15 U.S.C. § 1692k; and,
26
             E.      For such other and further relief as may be just and proper.
27

28

       COMPLAINT                                                         Trigsted Law Group, P.C.
       Case No. 2:20-cv-656                                              5200 SW Meadows Rd, Ste 150
                                                                         Lake Oswego, OR 97035
                                                                         (888) 247-4126 ext. 1

                                                       3
              Case 2:20-cv-00656-MAT Document 1 Filed 04/30/20 Page 4 of 4



1

2

3

4
                      PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
5

6

7                                           Dated this 29th day of April, 2020
8

9

10
                                               By:__s/Joshua Trigsted _______
11                                             Joshua Trigsted, WSBA#42917
                                               Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     COMPLAINT                                                Trigsted Law Group, P.C.
     Case No. 2:20-cv-656                                     5200 SW Meadows Rd, Ste 150
                                                              Lake Oswego, OR 97035
                                                              (888) 247-4126 ext. 1

                                           4
